DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 21-27 and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,789,075 to Frank et al.
Regarding claim 1: Frank teaches a reinforced aerogel comprising an aerogel framework and a reinforcement material (Frank Abstract).  The reinforcement material comprises a fiberglass/glass fiber based material (Frank 2:37-46), has a density of below 0.60 (Frank 2:4-9) which teaches the claimed range with specificity.  Frank shows a composite formed around a glass fiber web of 3 mm (Frank 8:45).  The composition of Frank is a mat or sheet, which a person having ordinary skill in the art recognizes is flat, and therefore has near zero percent variation of thickness.
Frank does not explicitly measure the resilience according to ASTM classification standard C1101.  The Office realizes that all of the claimed effects or physical properties are not Frank teaches all of the claimed ingredients, within the claimed amounts, and produces it by a substantially identical process of preparation involving forming the aerogel in the presence of the glass fibers.  Furthermore, Frank indicates the composition is flexible (Frank 2:1-3 and 8:20-27), further indicating that the claimed resilience property is present.  The instant invention indicates that the claimed resilience is intrinsic to the claimed invention (original specification 11:20-30).  Since Frank meets the limitations of claim 1 and the instant invention indicates that the property is intrinsic to the composition, it has been held inherent that the composition of Frank would have the required resilience properties.  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-II).  If it is applicant's position that this is not the case: (1) evidence would need to be presented to support applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with the required resilience according to ASTM classification standard C1101.
Regarding claims 2-3 and 23-25: Frank teaches thickness of 0.5-5mm (Frank 6:10-16) which teaches the claimed value with sufficient specificity.  Although thickness variation is not measured in Frank, a person having ordinary skill in the art recognizes that a mat or sheet is a flat two-dimensional shape with substantially zero variation in the thickness.
Regarding claim 4:  Frank indicates the composition is a flexible aerogel blanket/mat/sheet (Frank 1:60-65).
Regarding claims 5-6 and 26-27: All examples in Frank have the claimed conductivity.  Frank had possession of the claimed ranges prior to the instant invention. 
Regarding claim 21:  Frank teaches a silica based framework (Frank 2:28-30).
Regarding claim 22:  Frank teaches the claimed range with sufficient specificity (Frank 2:1-3).
Regarding claims 31-34:  Frank does not measure the claimed resilience properties.  Claim 1 is anticipated.  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-II).  The claimed resilience has been interpreted as being inherent to Frank because the claimed composition is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7, 15-16 and 28-30 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/024010 to Hogan in view of U.S. Patent No. 5,789,075 to Frank et al.
Regarding claims 7 and 15:  Hogan teaches a thermal battery comprising aerogel material (Hogan 1:10-12).
Hogan does not teach the claimed reinforced aerogel.  Frank teaches a reinforced aerogel comprising an aerogel framework and a reinforcement material (Frank Abstract).  The reinforcement material comprises a fiberglass/glass fiber based material (Frank 2:37-46), has a density of below 0.60 (Frank 2:4-9) which teaches the claimed range with specificity.  Frank shows a composite formed around a glass fiber web of 3 mm (Frank 8:45).  The composition of Frank is a mat or sheet, which a person having ordinary skill in the art recognizes is flat, and therefore has near zero percent variation of thickness.  Although Frank does not explicitly measure the resilience, this property has been interpreted to be inherent because Frank teaches all of the claimed ingredients, within the claimed amounts, and produces it by a substantially identical process of preparation involving forming the aerogel in the presence of the glass fibers.  Furthermore, Frank indicates the composition is flexible (Frank 2:1-3 and 8:20-27), further indicating that the claimed resilience property is present.  The instant invention indicates that the claimed resilience is intrinsic to the claimed invention (11:20-30).  Hogan and Frank are analogous art in that they are concerned with the same technical feature namely reinforced aerogel sheets for thermal insulation.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to substitute the aerogel of Hogan for Frank with the motivation of improving flexibility and reducing brittleness (Frank 1:1-10). 
Regarding claim 16: Improved performance would naturally flow when the material of Frank which has the desired thermal conductivity of Hogan is incorporated into a battery since the aerogel of Frank is flexible and less brittle, therefore is less likely to break and perform better than a comparative battery that would have broken under stress. 
Regarding claims 28-30: Frank teaches thickness of 0.5-5mm (Frank 6:10-16) which teaches the claimed value with sufficient specificity.  Although thickness variation is not measured in Frank, a person having ordinary skill in the art recognizes that a mat or sheet is a flat two-dimensional shape with substantially zero variation in the thickness.
Regarding claims 35-38:  Frank does not measure the claimed resilience properties.  Claim 1 is anticipated.  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-II).  The claimed resilience has been interpreted as being inherent to Frank because the claimed composition is met.

Response to Arguments
	The following responses are directed to the document entitled “Remarks” (pages 6-11) received July 23rd, 2021.
A) Applicant's arguments directed towards the rejections of claims 1-6, 21-27 and 31-34 under 35 U.S.C. § 102(a)(1) as being anticipated by Frank (USPN 5,789,075) been fully considered but they are not persuasive.
	1) On pages 6-7, applicant contends that Frank does not teach the invention as claimed for the reason that Frank does not measure the property of resilience according to ASTM classification standard C1101.
In response, applicant can claim any property imaginable; just because a property is not measured by a prior art reference does not mean that an otherwise indistinguishable invention is patentable.  
It is the position of the Office that the claimed property, although not measured by Frank, is present.  The reasoning (as more fully outlined in the rejection of record) is as follows:
(1) Frank contains all of the claimed elements, within the claimed amounts, and possesses an aerogel framework that has the claimed density, thickness and structure.
(2) The instant invention suggests that the claimed property is intrinsic to the invention as claimed
(3) Case law supports the position of the Office that the claimed property is present, since the claim language is anticipated and the instant specification indicates that the property is intrinsic to the invention.
(4) Applicant has not provided any evidence that the claimed property is not present in Frank.
Frank, is inherent to his invention.
Possible means of differentiating the invention as claimed could be to claim different materials, amounts or structural differences, or to show evidence indicating that the argued property is not present in Frank.  However in the absence of such amendments or evidence the anticipation rejection of record remains.
2) Arguments that the instant invention are made by a different method (pages 7-8) have been considered but have not been found to be persuasive.  The instant invention is not a process, and does not claim a process step that would result in a structural difference.
If the argued process step of table casting imparts the claimed property whereas the process of Frank does not, then applicant may consider amending the claim language and/or providing evidence in support.
3) In regards to arguments directed towards Frank not indicating a precise thickness variation (pages 8-9), Frank teaches that the composition is a mat or sheet.  A person having ordinary skill in the art recognizes that the structural shape of a mat or sheet possesses substantially 0% variation of thickness (as in a sheet of paper; three dimensions without a variation of thickness).  Frank teaches, for instance, sheets having a thickness of 3mm in the examples; it is not indicated to be tapered or wedge shaped, which could imply a thickness variation.  A person having ordinary skill in the art recognizes that a sheet 3mm thick will have no substantial variation of thickness.

B) Applicant's arguments directed towards the rejections of claims 7, 15-16, 28-30 and 35-38 under 35 U.S.C. § 103 as being obvious over Hogan (US 2006/024010) in view of Frank (USPN 5,789,075) been fully considered but they are not persuasive.
The claimed battery structure is known from Hogan.  The claimed aerogel is known from Frank.  There is a reasonable combination of success to substitute the aerogel present in Hogan with the aerogel of Frank because it is more flexible and less brittle, which could benefit Hogan since the aerogel is in an automotive battery, and automotive batteries could benefit with improved flexibility and reduced brittleness by being more resistant to breakage that could occur due to acceleration/deceleration and bumpy roads.
The arguments (page 10) pertaining to features intrinsic to Frank have been addressed in the responses above and in the rejections of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767